internal_revenue_service number release date index number 468a ----------------------- --------------------------- ------------------------------------------- --------------------- ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc psi b06 plr-140706-05 date december ------------------------------------- ------------------------------------------- ------------------------------------------------------------ in re revised schedule of ruling amounts legend taxpayer ----------------------------------------------------- parent ----------------------------------------------------- plant state location commission a -------------------------------------------- commission b ----------------------------------------------------- method order a b c d e f g h i j k --------------------- ------ ---------------- ------ ------ ------- ------------------------------------- ---- -------------------------------------- ---------------- ---- ------------------------------------------------------------ ---------- ---------------------------------- ---------------------------------------------------------- ------------------------------------------------------------ ------- ---------------------------------------- ---------------------------------------- ----- ------------------ plr-140706-05 l m n o p dear ----------------- this letter responds to a letter dated date and subsequent submissions submitted by taxpayer's authorized representatives requesting a revised schedule of ruling amounts for plant pursuant to sec_1_468a-3 of the income_tax regulations taxpayer was previously granted a schedule of ruling amounts on a information was submitted pursuant to sec_1_468a-3 we understand the facts as presented by taxpayer to be as follows taxpayer is an investor-owned electric utility incorporated in state and serving customers predominantly located in state taxpayer is owned by parent with whom it files a consolidated_return on a calendar_year basis using the accrual_method of accounting plant is situated in location taxpayer previously owned a b percent interest in plant taxpayer sold c percent of its overall interest in plant to unrelated purchasers and entered into agreements with those purchasers to lease back the entire c percent interest therefore taxpayer is a lessee with respect to an undivided_interest of approximately d percent of plant and a fee simple owner of approximately e percent of plant under the lease agreements taxpayer remains fully responsible for decommissioning both the leased interest and the retained fee simple interest in plant and taxpayer is required to fully fund its decommissioning obligations through means of external trusts the collection of decommissioning costs for plant from ratepayers with respect to taxpayer's interest in plant is subject_to the regulatory jurisdiction of commission a and commission b the method for decommissioning plant is the method the cost of which is based on a site-specific decommissioning study the regulatory percentage for commission a is f percent commission a and commission b have determined the amount of decommissioning costs for plant to be included in taxpayer's cost of service for ratemaking purposes there are no proceedings pending before the commissions that would may result in an increase or decrease in the amount of decommissioning costs to be included in taxpayer's cost of service this request for a revised schedule of ruling amounts applies only to ruling amounts under the jurisdiction of commission a plr-140706-05 in determining the decommissioning costs for plant in order commission a used an estimated base cost of dollar_figureg commission a escalated these costs annually at a rate of h percent resulting in a future decommissioning cost of dollar_figurei in addition to the escalated base cost commission a also included in the future estimated cost of decommissioning dollar_figurej of pre-shutdown and post-shutdown interim spent fuel storage installation costs for taxpayer's interest in plant commission a also approved an assumed after-tax rate of return of k percent for the assets of the qualified nuclear decommissioning fund taxpayer represents that under the sec_468a regulations the defined level_funding limitation period and the defined funding_period extend through l the estimated period for which the fund will be in effect is m and the estimated_useful_life of plant is n therefore the qualifying percentage is o percent taxpayer had previously submitted a request for a schedule of ruling amounts with regard to commission b that request was withdrawn from consideration on p prior to withdrawing its request taxpayer contributed amounts computed under the jurisdictional percentage for commission b to the qualified nuclear decommissioning fund for plant taxpayer intends to withdraw those excess_contributions along with any earnings attributable to those excess_contributions from the fund on or before the due_date for the fund's federal_income_tax return for the taxable_year to which the excess_contribution relates taxpayer has requested an additional ruling that the excess_contribution described above does not disqualify the qualified nuclear decommissioning fund maintained with respect to plant so long as taxayer withdraws the excess_contributions along with any earnings attributable to those excess_contributions from the fund on or before the due_date for the fund's federal_income_tax return for the taxable_year to which the excess_contribution relates and a ruling that the amount earned by the qualified nuclear decommissioning fund on the excess_contributions is included in the gross_income of the fund sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified decommissioning fund however sec_468a limits the amount_paid into such fund for any taxable_year to the lesser_of the amount of nuclear decommissioning costs allocable to this fund which is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the total nuclear power plant as the period for which the plr-140706-05 nuclear decommissioning fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year and is made within months after the close of the tax_year additionally a taxpayer that files for a schedule of ruling amounts and receives such schedule of ruling amounts after the month deadline for making a payment to a nuclear decommissioning fund must make such payment to the fund within days after the date that the taxpayer receives the schedule of ruling amounts for the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 of the regulations is a taxpayer that has a qualifying interest in among other things a direct ownership_interest including an interest as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of i the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or ii the ruling_amount applicable to the nuclear decommissioning fund for such tax_year if the amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year exceeds the limitation of paragraph b the excess is not deductible by the electing taxpayer in addition under sec_1_468a-5 there are rules which provide that the internal_revenue_service may disqualify a nuclear decommissioning fund if the amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year exceeds the limitation of paragraph b sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes under sections plr-140706-05 468a-3 a the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that in general the ruling_amount for any_tax year in the level_funding limitation period shall not be less than the ruling_amount for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes sec_1_468a-3 i and ii of the regulations provide that the funding_period for a nuclear decommissioning fund is the period that begins on the first day of the first taxable_year for which a deductible payment is made or is deemed to be made to such nuclear decommissioning fund and ends the later of the last day of the taxable_year that includes the estimated date on which the decommissioning costs of the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer's cost of service for ratemaking purposes or the last day of the taxable_year that includes the estimated date on which the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer's rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides in part that the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer's share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer's qualifying interest in the plant sec_1_468a-3 of the regulations provides that the qualifying percentage for any nuclear decommissioning fund is equal to a fraction the numerator of which is the number of tax years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of which is the number of tax years in the estimated_useful_life of the applicable plant plr-140706-05 sec_1_468a-3 of the regulations provides that if two or more public_utility commissions establish or approve rates for electric energy generated by a single nuclear power plant then the schedule of ruling amounts shall be separately determined pursuant to the rules of sec_1_468a-3 through e for each public_utility commission that has determined the amount of decommissioning costs to be included in the cost of service for ratemaking purposes for this plant under sec_1_468a-3 this separate determination shall be based on the reasonable assumptions and determinations used by the relevant public_utility commission and shall take into account only that portion of the total estimated cost of decommissioning that is properly allocable to the ratepayer whose rates are established or approved by the public_utility commission according to sec_1_468a-3 the ruling amounts for any taxable_year is the sum of the ruling amounts for such taxable_year determined under the separate schedules of ruling amounts sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations enumerates the information required to be submitted by a taxpayer in order to receive a ruling_amount for any taxable_year sec_1_468a-5 of the regulations provides that a nuclear decommissioning fund is not permitted to accept any contributions in cash or property other than cash payments with respect to which a deduction is allowed under sec_468a and sec_1_468a-2 sec_1_468a-5 of the regulations provides in part that except as provided in sec_1_468a-5 if at any time during a taxable_year of a nuclear decommissioning fund the nuclear decommissioning fund does not satisfy the requirements of sec_1 468a- a the internal_revenue_service may in its discretion disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements of sec_1_468a-5 or as of any subsequent date sec_1_468a-5 of the regulations provides that a nuclear decommissioning fund will not be disqualified under paragraph 468a-5 c by reason of an excess_contribution or the withdrawal of such excess_contribution by an electing taxpayer if the amount of the excess_contribution is withdrawn by the electing taxpayer on or before the date prescribed by law including extensions for filing the return of the nuclear decommissioning fund for the taxable_year to which the excess_contribution relates sec_1_468a-5 defines excess_contribution as the plr-140706-05 amount by which cash payments made or deemed made to a nuclear decommissioning fund during any taxable_year exceed the payment limitation contained in sec_468a and sec_1_468a-2 sec_1_468a-5 provides that the income of a nuclear decommissioning fund attributable to an excess_contribution is required to be included in the gross_income of the nuclear decommissioning fund under section 1468a-4 b we have examined the representations and the data submitted by the taxpayer in relation to the requirements set forth in the code and the regulations based solely upon these representations of the facts we reach the following conclusions the taxpayer has a qualifying interest in plant and is therefore an eligible_taxpayer under sec_1_468a-1 and of the regulations commission a has permitted an amount for decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations the taxpayer has calculated the total decommissioning costs under sec_1_468a-3 of the regulations taxpayer has determined that under sec_1_468a-3 of the regulations o percent is the qualifying percentage for commission a the taxpayer has proposed a schedule of ruling amounts that meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commission a and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund based on the above determinations we conclude that the taxpayer's proposed schedule of ruling amounts with regard to the commission satisfies the requirements of sec_468a of the code approved schedule of ruling amounts --------------------------------------------------- ------------------------------------------- ------------------------------------- -------------------------------------- -------------------------------------- -------------------------------------- plr-140706-05 -------------------------------------- -------------------------------------- -------------------------------------- -------------------------------------- -------------------------------------- -------------------------------------- -------------------------------------- approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time this ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first taxable_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the tenth taxable_year following the close of the tax_year in which the most recent schedule of ruling amounts was received the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year in addition we conclude that the excess_contributions made by taxpayer to the qualified nuclear decommissioning fund maintained by taxpayer with respect to plant will not cause the fund to be disqualified under sec_1_468a-5 because taxpayer has complied with sec_1_468a-5 however this relief is granted with the understanding that the excess_contribution represents a one-time inadvertent error by taxpayer any income to the qualified nuclear decommissioning fund attributable to the excess_contribution must be included in the gross_income of the nuclear decommissioning fund this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied in accordance with the power_of_attorney on file with this office copies of this plr-140706-05 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter letter are being sent to your authorized representative we are also sending a copy of this letter_ruling to the industry director natural_resources and construction lm nrc pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each taxable_year in which the taxpayer claims a deduction for payments made to the fund sincerely peter c friedman senior technician reviewer branch passthroughs special industries cc
